Citation Nr: 0315714	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  98-06 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to relief from repayment or mitigation of a 
$22,963.00 debt resulting from overpayment of death pension 
benefits, based on multiple alternative theories including 
validity of the debt; entitlement to waiver of recovery of 
the overpayment if waiver is not precluded by bad faith; 
entitlement to compromise of the amount of the debt or to 
repay in installments; and entitlement to suspension or 
termination of collection action.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1950 t0 November 
1952.  This appeal is from a December 1996 decision of the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) of the Huntington, West Virginia, Regional 
Office (RO).  The Roanoke, Virginia currently has 
jurisdiction over the case.

In April 2001 the Board of Veterans' Affairs (Board) denied 
the claimant's appeal from disallowance of a waiver of 
recovery of a pension overpayment.  In November 2001, the 
United States Court of Appeals for Veterans Claims granted a 
joint motion for remand and stay of proceedings of the 
appellant and the Secretary, vacating the Board's decision 
for reasons set forth in the joint motion, which is of 
record.  This remand is pursuant to the Court's order, which 
incorporated the joint motion by reference.


REMAND

The joint motion noted that the appellant raised multiple 
alternative grounds for relief from the debt to the United 
States arising from an overpayment to her of death pension 
benefits by consideration of mitigating measures under 
multiple regulations.  The assertion of the potential 
applicability of these alternative bases for relief was 
grounded on the requirement that VA consider all alternative 
bases of relief, even if not raised by the appellant 
explicitly.

These alternative grounds apparently require findings of fact 
to determine the applicability of multiple sections of Part 
One of Title 38, Code of Federal Regulations.  Generally, the 
arguments raised question under the part one headings 
Standards for Collections of Claims, 38 C.F.R. § 9.910 et 
seq., Standards for Compromise of Claims, 38 C.F.R. § 1.930 
et seq., and Standards for Suspending or Terminating 
Collections Action, 38 C.F.R. § 1.940 et seq.  Specifically, 
the appellant asserted potential for relief under one or more 
of the following sections: 38 C.F.R. §§ 1.912a(c), 1.913, 
1.917, 1.918, 1.929, 1.930, 1.931, 1.932, 1.941 and 1.942 
(2002).  The joint motion noted that these regulations, 
except for 1.917 and 1.931(d), had no or scant consideration 
by the Court in any decision, and multiple of them 
potentially required findings of factual determinations and 
definitions of terms to assess their applicability.  This 
remand is to accomplish the fact finding necessary to 
determine whether any or all of the cited regulations provide 
bases other than waiver of recovery for relief from repayment 
of the death pension overpayment.

Accordingly, the case is REMANDED for the following action:

1.  Afford the appellant all notice and 
assistance mandated by the Veterans 
Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), and its implementing regulation.  
38 C.F.R. § 3.159 (2002).  Such notice 
shall include notice of information and 
evidence necessary to inform 
determinations under the standards set 
forth in 38 C.F.R. §§ 1.931 and 1.942.

2.  Conduct any factual development 
necessary to determine the applicability 
of 38 C.F.R. §§ 1.912a(c), 1.913, 1.917, 
1.918, 1.929, 1.930, 1.931, 1.932, 1.941 
or 1.942 (2002) as grounds for relief of 
the appellant from all or part of the 
$22,963.00 debt resulting from 
overpayment of death pension benefits.  
Specifically, offer the appellant an 
interview pursuant to sections 1.913 and 
1.918.

3.  Readjudicate the appellant's claim 
for relief, considering the several bases 
for mitigation afforded in the sections 
cited in instruction (1).  Consideration 
should apply the standards and bases for 
mitigation set forth at 38 C.F.R. 
§§ 1.931 and 1.942.  If no mitigation can 
be achieved under any alternative means 
to waiver of overpayment, provide the 
appellant and her representative an 
appropriate supplemental statement of the 
case setting forth the reasons and bases 
why the overpayment indebtedness cannot 
be mitigated pursuant to any of the 
regulations cited in instruction (2), and 
afford an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




